Citation Nr: 0006516	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, claimed as secondary to service-connected post-
operative herniated nucleus pulposus, L4-5 and L5-S1.

2.  Entitlement to service connection for a foot disability, 
claimed as secondary to service-connected post-operative 
herniated nucleus pulposus, L4-5 and L5-S1.

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected post-
operative herniated nucleus pulposus, L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  
The record also reflects active duty for training from June 
1973 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO), which denied entitlement to service 
connection for disabilities of the right leg, foot, hips, and 
neck, claimed as secondary to the service-connected 
disability of post-operative herniated nucleus pulposus, L4-5 
and L5-S1.  The Board notes that the veteran's July 1998 
substantive appeal reflects that the veteran is only 
appealing the denial of entitlement to secondary service 
connection for disabilities of the right leg, foot, and hips.  
Therefore, the issue of entitlement to service connection for 
a neck disability, claimed as secondary to service-connected 
post-operative herniated nucleus pulposus, L4-5 and L5-S1, is 
not before the Board for appellate consideration.



FINDINGS OF FACT

1.  Competent medical evidence of a separate right leg 
disability has not been presented.

2.  Competent medical evidence of a separate foot disability 
has not been presented.

3.  In a November 1974 rating decision, the RO granted 
entitlement to service connection for post-operative 
herniated nucleus pulposus, L4-5 and L5-S1.

4.  A bilateral hip disability, manifested by pain, has been 
related to the veteran's service-connected post-operative 
herniated nucleus pulposus, L4-5 and L5-S1.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right leg disability, claimed as secondary to service-
connected post-operative herniated nucleus pulposus, L4-5 and 
L5-S1, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a foot 
disability, claimed as secondary to service-connected post-
operative herniated nucleus pulposus, L4-5 and L5-S1, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A bilateral hip disability, manifested by pain, is 
proximately due to or the result of the veteran's service-
connected post-operative herniated nucleus pulposus, L4-5 and 
L5-S1.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA discharge summary dated in November 1973 reflects 
diagnoses of a right 
L4-5 and L5-S1 herniated nucleus pulposus and a postoperative 
wound infection.  It was noted the veteran underwent a 
partial laminectomy and excision of the right L4-5 and L5-S1 
herniated nucleus pulposus.  A November 1973 service record 
reflects these defects were incurred in the line of duty.  A 
limited duty physical profile as to the lower extremities was 
also noted. 

Upon VA examination dated in June 1974, an impression of post 
L4-5 and L5-S1 laminectomy and diskectomies, and status post 
wound infection was noted.  A radiology report of the 
lumbosacral spine showed evidence of a laminectomy at L5.  
The disc joint space and the soft tissues were noted as 
essentially normal.  

In a November 1974 rating decision, the RO granted 
entitlement to service connection for a post-operative 
herniated nucleus pulposus, evaluated as 100 percent 
disabling from August 1973 and 20 percent disabling from 
December 1973.  

A private medical statement dated in May 1975 reflects the 
veteran gave a history of a back injury and subsequent 
laminectomy.  Post-operative complications of drainage and 
paresthesia of the right leg were also noted.  Physical 
examination was noted as entirely normal except for 
"neurological associated with the right foot and right 
leg."  The physician noted diminished knee jerks on the 
right as compared to the left and definite foot drop 
associated with weakness on dorsal flexion of the right foot.  
Normal sensation was elicited with hot and cold and with pain 
and soft touch over both lower extremities.  Impressions of 
post-operative laminectomy without fusion at L4-5, L5-S1; 
traumatic post-operative neuritis, right sciatica; and a 
history of bilateral tinnitus were noted.

Upon VA examination of the spine dated in July 1997, the 
veteran reported continued right leg pain, low back pain, and 
weakness in the right ankle.  Physical examination revealed 
the lower limbs were of good equal strength proximally and 
distally.  Knee and ankle jerks were 1+ equal and plantar 
reflexes were flexor.  An absence of cold sensation in the 
distribution of L5-S1 on the right, or the right peroneal 
distribution, was noted.  It was also noted the veteran could 
feel "sharp, but vibration sense" was absent in that area.  
Diagnoses of mild to moderate lumbosacral spondylosis, 
bilateral with root irritation, slight right sensory L5-S1 
radiculopathy, and mild to moderate atypical migraine were 
noted.  

Upon VA hip examination dated in July 1997, the veteran 
complained of bilateral hip pain.  Physical examination of 
the hips revealed normal range of motion.  It was also noted 
there was no pain on pressure of the hips.  X-ray examination 
of the hips revealed minimal degenerative changes but normal 
joint spaces.  An impression of hip pain, probably referred 
from lumbosacral spine, was noted.  The examiner also noted 
an impression of no specific muscular disease and no specific 
disease of the feet.  

A private radiology report of the cervical spine dated in 
December 1997 reflects an impression of multi-level 
degenerative disc disease with disc bulges seen from 
essentially C4 through C7 and encroachment of the nerve roots 
on the left side, most marked at C5-C6 and C6-C7.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a well-grounded claim has not been presented, 
the veteran's appeal fails as to that claim, and VA is under 
no duty to assist him in any further development of that 
claim.  38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. 
App. at 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of the incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) supported by lay or 
medical evidence; and of a nexus between the in-service (or 
service-connected) injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. §  5103(a) (West 1991), depending 
on the particular 

facts in each case.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  The facts 
and circumstances of this case are such that no further 
action is warranted.

Analysis

A review of the record reflects the veteran's service-
connected back disability is rated as intervertebral disc 
syndrome.  The criteria for rating that disability includes 
consideration of symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk and other neurological findings appropriate 
to the site of the diseased disc.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The medical evidence of record reflects that the veteran 
suffers from traumatic post-operative neuritis, right 
sciatica, and slight right sensory L5-S1 radiculopathy, all 
of which are considered as manifestations of his service-
connected intervertebral disc syndrome and contemplated under 
the rating criteria as a part of that disability.  The Board 
notes that the regulations provide that pyramiding, which is 
the evaluation of the same disability or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints may overlap to a great extent, 
thus special rules have been included in the appropriate 
bodily system for their evaluation.  See 38 C.F.R. § 4.14 
(1999).

The record does not reflect competent medical evidence of a 
current diagnosis of a separate right leg disability or foot 
disability causally related to the service-connected post-
operative herniated nucleus pulposus, L4-5 and L5-S1.  In the 
absence of such evidence, the veteran's claims of entitlement 
to service connection for a right leg disability and a foot 
disability, claimed as secondary to service-connected post-
operative herniated nucleus pulposus L4-5 and L5-S1, are not 
well grounded and must be denied.

As to the veteran's claim of entitlement to service 
connection for a bilateral hip disorder, claimed as secondary 
to his service-connected back disability, a July 1997 VA 
examination revealed minimal degenerative changes of the hips 
and an impression of hip pain, probably referred from the 
lumbosacral spine.  Arthritic changes are not contemplated by 
the rating criteria for intervertebral disc syndrome.  Thus, 
as to a bilateral hip disorder, the veteran has presented 
competent medical evidence of a separate and current 
disability causally related to his service-connected back 
disorder.  Therefore, the Board concludes that service 
connection for a bilateral hip disability, claimed as 
secondary to service-connected post-operative herniated 
nucleus pulposus, L4-5 and L5-S1, is warranted.



ORDER

The claim of entitlement to service connection for a right 
leg disability, claimed as secondary to service-connected 
post-operative herniated nucleus pulposus, L4-5 and L5-S1, is 
denied.

The claim of entitlement to service connection for a foot 
disability, claimed as secondary to service-connected post-
operative herniated nucleus pulposus, L4-5 and L5-S1, is 
denied.

The claim of entitlement to service connection for a 
bilateral hip disability manifested by pain, secondary to 
service-connected post-operative herniated nucleus pulposus, 
L4-5 and L5-S1, is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

